UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4417


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CONFESOR LLAMAS,    a/k/a   Confessor   Llamas,   a/k/a   Confessor
Llamos, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00317-NCT-1)


Submitted:   February 25, 2015               Decided:     March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant. Graham Tod Green,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Confessor        Llamas         appeals        his     110-month        sentence

imposed following his guilty plea to being a felon in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012).     On appeal, Llamas’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there    are    no     meritorious        grounds      for     appeal       but    questioning

whether the sentence is reasonable.                      Llamas has not filed a pro

se supplemental brief despite being granted an extension of time

to file.       Finding no meritorious grounds for appeal, we affirm.

               We review Llamas’s sentence for reasonableness “under

a   deferential        abuse-of-discretion             standard.”           Gall     v.    United

States,    552       U.S.     38,   41,    51       (2007).          This     review      entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                        Id. at 51.             In determining

procedural          reasonableness,        we    consider           whether    the     district

court    properly       calculated        the    defendant’s          advisory       Guidelines

range,     gave       the     parties     an        opportunity        to     argue       for   an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

factors, selected a sentence based on clearly erroneous facts,

and adequately explained the selected sentence.                             Id. at 49–51.

               If    the     sentence     is    free     of    “significant          procedural

error,”    we       review    it    for   substantive          reasonableness,            “taking

into account the totality of the circumstances.”                              Id. at 51.        If

                                                2
the     sentence        is    within       or       below     the     properly        calculated

Guidelines       range,       we    apply      a    presumption       on     appeal       that    the

sentence     is     substantively               reasonable.               United     States       v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421    (2014).          Such       a    presumption         is    rebutted      only       if    the

defendant shows “that the sentence is unreasonable when measured

against the 18 U.S.C. § 3553(a) factors.”                           Id.

            In this case, the district court correctly calculated

and    considered       the    advisory            Guidelines       range,    heard        argument

from    counsel,        and    heard      allocution        from      Llamas.            The   court

adequately explained that the 110-month sentence was warranted

in light of the nature and circumstances of Llamas’s offense

conduct     and     his       history       and         characteristics.              18       U.S.C.

§ 3553(a).         Although            counsel      questions       whether        the     district

court    erred     by    not       granting        Llamas’s      request      for    a     downward

variance due to his history of drug addiction and mental health

issues, the record is clear that the court properly considered

these    factors        and    adequately           explained       its     reasons        for   not

granting the variance.                 Llamas does not rebut the presumption of

reasonableness          accorded         his       within-Guidelines           sentence,         see

United States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012), and we

therefore conclude that the sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

                                                    3
appeal.     We therefore affirm Llamas’s conviction and sentence.

This court requires that counsel inform Llamas, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Llamas requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Llamas.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      4